     Case 1:19-cv-00343-DAD-BAM Document 36 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERIKA MARTINEZ,                                   No. 1:19-CV-00343-DAD-BAM
12                      Plaintiff,
13          v.                                         ORDER DISMISSING ACTION WITH
                                                       PREJUDICE PURSUANT TO THE PARTIES’
14   HALL MANAGEMENT CORP.,                            STIPULATION
15                      Defendant.                     (Doc. No. 35)
16

17

18          The matter before the court is the parties’ joint stipulation and request for dismissal of the

19   entire action with prejudice. (Doc. No. 35.) For the reasons set forth below, this action will be

20   dismissed pursuant to the parties’ stipulation (Doc. No. 35).

21          On January 27, 2020, the assigned magistrate granted a stay of this action so the parties

22   could instead seek preliminary approval of the parties’ settlement of the related class action case

23   proceeding in Kern County Superior Court, No. BCV-19-101497 (the “Kern County action”).

24   (Doc. Nos. 21, 22, 24.) On August 11, 2020, the judge presiding over the Kern County action

25   granted preliminary approval of that class action settlement. (Doc. No. 32.) Notice of the

26   proposed settlement was mailed to the proposed class members, and the parties state no proposed

27   class member opted out. (Doc. No. 35 at 7.) On January 26, 2021, the judge presiding over the

28   Kern County Superior Court action granted final approval, finding the settlement fair, reasonable,
                                                      1
     Case 1:19-cv-00343-DAD-BAM Document 36 Filed 02/18/21 Page 2 of 2


 1   and adequate. (Id. at 2, 6.) The parties are now seeking a dismissal of the pending action because

 2   the parties’ class action settlement has been approved through the Kern County Superior Court

 3   action. (Id.)

 4          As the assigned magistrate judge previously determined, the parties’ decision to seek state

 5   court approval of the settlement of an identical class could be used to satisfy the requirements of

 6   Federal Rule of Civil Procedure 23(e). (Doc. Nos. 21, 24.) This process has now been

 7   completed, all issues related to class settlement have been addressed, including awarding

 8   attorneys’ fees, settlement administrator costs, and plaintiff’s service award, so the pending case

 9   may be closed in accordance with the terms of the parties’ stipulation.

10          Accordingly,

11          1.       This action is dismissed with prejudice in accordance with the terms of the parties’

12                   stipulation; and

13          2.       The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
        Dated:       February 17, 2021
16                                                         UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
